DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the United Kingdom of Great Britain and Northern Ireland on 05/21/19 and 08/14/19, respectively. It is noted, however, that applicant has not filed a certified copy of the GB 1907184.4 and GB 1911615.1 applications as required by 37 CFR 1.55.
Drawings
The drawings are objected to because:
Figure 1 is objected to under 37 CFR 1.84 for appearing to be in the form of a photograph. Applicant is reminded that photographs are not acceptable as a Figure in a patent application. Figure 1 should be replaced with an engineering style drawing similar to what is shown in their own Figures 2-9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-11 appear to recite “the cover has a plurality of through-holes...” However, the examiner notes that claim 1 only appears to recite that the "animal bed" which includes the "cover" is the intended use of the "kit" and not part of the invention as actually claimed. Therefore, when the applicant further defines the "animal bed" in claim 7, it leaves claim 7 indefinite and unclear as to whether the applicant intends to actually claim the "animal bed". For purposes of examination, the examiner assumes that the animal bed is not being claimed as the invention.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over van Leeuwen (US Pub. 2012/0318206 A1).
Regarding claim 1, van Leeuwen discloses a kit “capable off” converting an animal bed that is configured to lie on a floor in use into a raised animal bed, the animal bed having a core and a cover, the kit comprising:
 5a support surface insertable an animal bed so as to lie between the core and a part of the cover that forms an underside of the bed in use (Pg. 2, [0021], lines 3-7: “Referring to FIG. 1 the embodiment of the invention consists of a frame, which is comprised of four sides of aluminum tubing, created by conventional molding techniques for aluminum tubing, and four molded corner brackets (1), created by 
a plurality of legs (Fig. 1, legs 15); 
and fixings for coupling the legs to the support surface through the part of the cover (Fig. 5, screw 16).
Regarding claim 2, van Leeuwen discloses the fixings comprise screws (Fig. 5, screw 16).
Regarding claim 4, van Leeuwen discloses the support includes a plurality of retainers 15configured to cooperate with the fixings to couple the legs to the support (Fig. 5, nut 18).
Regarding claim 5, van Leeuwen discloses the retainers comprise a plurality of captive nuts embedded in the support (Fig. 5, nut 18 is embedded into corner bracket 1).
Regarding claim 6, van Leeuwen discloses the fixings comprise bolts that can be coupled to the captive nuts (Fig. 5, screw 16 is threadedly inserted into nut 18).
Regarding Claims 7-11, as noted above the examiner has taken the position that the applicant does not mean to positively recite the “animal bed” as part of the invention as claimed, and thus the “animal bed” and all of its elements as further recited in claims 7-11 are only the “intended use” of the “kit” as claimed. Therefore, the examiner notes that Leeuwen teaches: Claim 7 – wherein the “kit” is capable of being used in conjunction with the cover having a plurality of through-holes provided in the part of the cover that forms the underside of the bed in use; Claim 8 – the “kit” is capable of being used such that each of the through-hole is configured to align with a respective retainer 
Regarding claim 12, van Leeuwen discloses a raised animal bed comprising a kit according to Claim 1 (Abstract, lines 5-10: “The pet furniture includes a tubular frame, which allows for different pet furniture sizes, comers, elements such as legs or wheels that elevate the bed, and a cover body for which different material can be used for different functions or interior or exterior use”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over van Leeuwen (US Pub. 2012/0318206 A1) in view of Wilson (US Pub. 441,527).
Regarding claim 3, van Leeuwen discloses the claimed invention except for the screws comprise double-ended screws as taught by Wilson (Fig. 3, screw is double-ended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screws of van Leeuwen to be double sided so that the screw can be embedded into the foot of van Leeuwen.

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US Pub. 2006/0272581 A1) in view of Waugh (US Pub. 4,169,428).
Regarding claim 13, Dunn discloses a cover for an animal bed, comprising:
10a plurality of surfaces that cooperate to define an internal void for receiving an animal bed core, the cover being openable to enable access to the void (Abstract, lines 1-9: “An improved pet bed assembly includes a water resistant outer cover defining an enclosed space and a removable blanket that is removably attached to the exterior of the outer cover. The removable blanket is preferably constructed so as to be completely removable from the outer cover for washing and replacement and is further preferably constructed so as to be reversible, with an attachment mechanism that permits it to be secured to the outer cover with either surface facing the pet”); 
However, Dunn does not disclose a plurality of through-holes provided in one of the surface that forms an underside of the animal bed as taught by Waugh (Col. 2, 48-51: “a third plurality of openings 44 are formed in the side edge of the upper layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal bed cover of Dunn to include the through-holes of Waugh in order to allow air to enter the interior of the bed.
Regarding claim 14, Dunn as modified discloses the cover is reinforced in the vicinity of the through holes (Col. 2, 48-51: “a third plurality of openings 44 are formed in the side edge of the upper layer adjacent the zipper 34. The air openings 38, 42, and 44 are formed by metal grommets”).
Regarding claim 15, Dunn as modified discloses the reinforcement is provided by a plurality of eyelets, each eyelet being associated with a respective one of the through-holes (Col. 2, 48-51: “a third plurality of openings 44 are formed in the side edge of the upper layer adjacent the zipper 34. The air openings 38, 42, and 44 are formed by metal grommets”).
Allowable Subject Matter
Claims 16 and 17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649